Citation Nr: 1523710	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Evaluation for tinea corpis, initially evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hyperlipidemia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's claims file was subsequently transferred to the RO in Manila, the Republic of the Philippines.

The Veteran was afforded the opportunity for a hearing before a Veterans Law Judge (VLJ) of the Board in February 2014.  However, the Veteran failed to report as scheduled.  His hearing request, therefore, is considered to have been withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Virtual VA claims file has been reviewed.  Other than the informal hearing transcript and a February 2015 rating decision (related to issues that are not currently before the Board), documents contained therein are duplicative of those in the paper claims file.  Documents pertaining to the Veteran in the Veterans Benefits Management System (VBMS) are duplicative of those in the paper and Virtual VA claims files.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinea corpis affects less than 20 percent of the entire body or exposed areas affected, but did not require constant or near constant systematic therapy such as oral corticosteroids or other immunosuppressive drugs were not required.

2.  The Veteran served in Vietnam and was exposed to Agent Orange.

3.  Peripheral neuropathy of the lower extremities was not manifested in service or within one year from the date of separation from service.  Peripheral neuropathy of the lower extremities is not attributable to service.

4.  Peripheral neuropathy of the lower extremities is not related (by means of causation or aggravation) to service-connected diabetes mellitus. 

5.  The Veteran does not have bilateral hearing loss disability for VA disability compensation purposes.

6.  Tinnitus was not manifested during service or within one year of separation.  Tinnitus is not attributable to service.

7.  Hyperlipidemia is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tinea corpis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2014).

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Peripheral neuropathy of the lower extremities is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

4.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  Tinnitus was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  Hyperlipidemia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2009 and September 2014, to the Veteran.  These letters explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded a VA examination responsive to the claim for service connection of peripheral neuropathy.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Veteran was also afforded a VA examination responsive to the claim for an increased rating for his service-connected tinea corpis.   The examination reports contain all the findings needed to rate the Veteran's service-connected tinea corpis, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

No examination or nexus opinion is required regarding the claims for service connection of bilateral hearing loss, tinnitus, or hyperlipidemia, as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected tinea corpis has not materially changed and a uniform evaluation is warranted.  

The Veteran's service-connected tinea corpis is rated under Diagnostic Code 7806.  See 38 C.F.R. § 4.20 (2014).  

Diagnostic Code 7806 provides a 10 percent disability evaluation for dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  

For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Ibid.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's service-connected tinea corpis most closely approximates the criteria for the currently assigned 10 percent disability evaluation.  The evidence shows that the Veteran, throughout the rating period on appeal, does not have tinea corpis over 20 to 40 percent of his entire body or the exposed area.   The Board acknowledges that the April 2010 and October 2013 VA examinations indicate that the Veteran treats his tinea corpis with topical corticosteroids on a near constant basis.  However, he does not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the previous year; topical treatment is not characteristic of a systemic (oral) corticosteroid.  To the contrary, the October 2013 VA examiner noted that the Veteran did not have systemic symptoms due to his tinea corpis.  Therefore, his current 10 percent disability rating adequately compensates him for his tinea corpis, and a preponderance of the evidence is against a rating in excess of 10 percent.  

In short, although the competent medical evidence of record does reflect the Veteran's use of constant or near-constant topical corticosteroids, it does not show that the Veteran has systemic symptoms or requires systemic treatment with oral corticosteroids or other immunosuppressive drugs.  Therefore, the Veteran's tinea corpis does not warrant a higher rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's tinea corpis are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of itching of the skin, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's tinea corpis, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's tinea corpis is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with tinea corpis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system (including bilateral hearing loss and tinnitus) and peripheral neuropathy are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence reflects that the Veteran has been exposed to Agent Orange.  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Peripheral Neuropathy

The Board notes that a review of the Veteran's available service records confirms that the Veteran had service in Vietnam.  As such, the Veteran is presumed to have been exposed to Agent Orange. 

Based on the evidence of record, the Veteran's claim of service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to service-connected diabetes mellitus must be denied.

Here, no peripheral neuropathy of lower extremities was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed peripheral neuropathy during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report symptoms and diagnoses of peripheral neuropathy of the lower extremities, and when his symptoms were first identified.  However, the Veteran has not provided any evidence of treatment or diagnoses of peripheral neuropathy of the lower extremities.  To the contrary, none of the post-service treatment records reflect complaints, treatment, or diagnoses of peripheral neuropathy, and he did not report a diagnosis of peripheral neuropathy of the lower extremities to his medical providers.  In short, there is no credible evidence of current peripheral neuropathy of the lower extremities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In this regard, the Board points out that the none of the Veteran's post-service medical records show competent evidence of peripheral neuropathy.  Moreover, the Board observes that the Veteran underwent EMG testing in connection with the November 2013 VA examination, and such testing did not show peripheral neuropathy of any extremities; according to the test results, the Veteran was diagnosed with the radiculopathy and carpal tunnel syndrome, which the VA examiner found were less likely than not related to the Veteran's service, including his service-connected diabetes mellitus.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries did not cause or aggravate the Veteran's claimed peripheral neuropathy of the lower extremities.  The Board reiterates that neither the Veteran's treating providers, nor the VA examiners, found that the Veteran had peripheral neuropathy of the lower extremities related to his service, or his service-connected diabetes mellitus.  Because the appellant does not have peripheral neuropathy, is clearly not due to herbicide exposure and not due to (causæ or aggravation) to a service-connected disease or injury  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the VA examination report and the clinical evidence of record.  The VA examiner, in determining that the Veteran did not have peripheral neuropathy of the lower extremities related to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran has peripheral neuropathy of the lower extremities.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The evidence does establish that the appellant has radiculopathy and that the radiculopathy is due to lumbar pathology.  Nothing suggests a relationship to service or a relationship (causation or aggravation) to a service-connected disease or injury.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of peripheral neuropathy of the lower extremities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Bilateral Hearing Loss Disability and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss and tinnitus related to his military service, including his service in Vietnam.  The Board notes that the Veteran is currently service-connected for PTSD, related to the fear he experienced while serving in Vietnam.  The Veteran does not assert that he was in combat, nor are service records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Board finds that the weight of the evidence reflects that the Veteran does not have hearing loss disability and tinnitus that were caused or aggravated by his military service.  The Veteran is competent to report symptoms of bilateral hearing loss and tinnitus, as well as whether he has received such diagnoses, including when he was first treated or diagnosed.  No such diagnoses were reported, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   Moreover, his statements, even if accepted as credible, do not establish the presence of bilateral hearing loss disability or tinnitus, nor do these statements establish a nexus to his period of service.  

To the extent that the Veteran links his bilateral hearing loss and tinnitus to an event or illness, including noise exposure, during his service, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In this regard, the Board points out that the available medical evidence of record does not reflect any related complaints during his period of service or in the years since service; the Veteran has made no assertions of tinnitus or bilateral hearing loss symptomatology related to his service except as it relates to his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

In this regard, the Board observes that the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes or tinnitus at any time.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board acknowledges that the Veteran may have had noise exposure during service and that he asserts this noise exposure caused his bilateral hearing loss.   Nonetheless, the Board notes that, despite the Veteran's complaints, there is simply nothing to show that the Veteran has tinnitus and/or auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, there is no evidence whatsoever of complaints, treatment, or diagnoses of bilateral hearing loss and tinnitus during or since service.

For the foregoing reasons, the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  

Hyperlipidemia 

The Veteran has claimed service connection for hyperlipidemia.  VA treatment records confirm that the Veteran was assessed as having hyperlipidemia.

Under applicable regulations, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014).  The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  An elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996). A clinical finding such as hyperlipidemia, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability for which service connection may be granted.  Thus, there is no current disability manifested by 
hyperlipidemia.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hyperlipidemia must be denied.


ORDER

An initial evaluation in excess of 10 percent for tinea corpis is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hyperlipidemia is denied.


REMAND

The Veteran has not been provided with a VA examination related to his claim of entitlement to service connection for hypertension.  There is evidence of record indicating that the Veteran has been diagnosed with hypertension.  The Veteran has claimed that such hypertension is related to his Agent Orange exposure during service, or in the alternative, his service-connected diabetes mellitus.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current hypertension is related to service,  including as proximately due to or the result of Agent Orange or the service-connected diabetes mellitus, OR whether any current hypertension increased in severity as the result of the Veteran's service-connected diabetes mellitus.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


